Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 18-cv-2514-WJM-SKC

   YOUSSEF MOUDDEN,

          Plaintiff,

   v.

   THE UNIVERSITY OF COLORADO BOULDER,
   through its Board, THE REGENTS OF THE
   UNIVERSITY OF COLORADO, a body corporate,
   PHILIP DISTEFANO, in his official capacity,
   JOHN CASSANO, in his individual capacity, and
   CORA RANDALL, in her individual capacity,

          Defendants.


              ORDER ADOPTING JANUARY 25, 2021 RECOMMENDATION OF
                       UNITED STATES MAGISTRATE JUDGE


          In this race discrimination action, pro se Plaintiff Dr. Youssef Moudden sues

   Defendants University of Colorado, through its Board, the Regents of the University of

   Colorado (the “University”), Philip DiStefano, John Cassano, and Cora Randall

   (collectively, “Defendants”) under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

   2000e et seq., and for denial of equal protection pursuant to 42 U.S.C. § 1983.

   (¶¶ 123–31, 138–45.) 1




          1
               Citations to paragraph numbers, without more, e.g. (¶__), are to paragraphs in
   Plaintiff’s Amended Complaint and Jury Demand. (ECF No. 13.)

                                                   1
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 2 of 13




         This matter is before the Court on the January 25, 2021 “Recommendation re:

   Motion for Summary Judgment [#80]” by United States Magistrate Judge S. Cato Crews

   (the “Recommendation”) (ECF No. 93). The recommendation recommends that

   Defendants’ Motion for Summary Judgment (ECF No. 80) be granted and judgment be

   entered in favor of Defendants. The Recommendation is incorporated herein by

   reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

         Plaintiff filed the “Objections to Recommendation RE: Motion for Summary

   Judgment [#93]” (ECF No. 94) on February 10, 2021. The Defendants filed the

   Response to Plaintiff’s Objections to Magistrate Judge’s Recommendation (ECF No. 96)

   on February 17, 2021.

         For the reasons explained below, Plaintiff’s objection is overruled, the

   Recommendation is adopted in its entirety.

                                   I. LEGAL STANDARDS

   A.    Review of A Magistrate Judge’s Recommendation

         Federal Rule of Civil Procedure 72(b)(2) provides, “Within 14 days after being

   served with a copy of the recommended disposition, a party may serve and file specific

   written objections to the proposed findings and recommendations.” Rule 72(b)(3)

   provides, “The district judge must determine de novo any part of the magistrate judge’s

   disposition that has been properly objected to.” An objection must be sufficiently

   specific so as to enable the “district judge to focus attention on those issues—factual

   and legal—that are at the heart of the parties’ dispute.” United States v. 2121 E. 30th

   St., 73 F.3d 1057, 1059 (10th Cir. 1996) (quoting Thomas v. Arn, 474 U.S. 140, 147


                                                2
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 3 of 13




   (1985)).

   B.     Motion for Summary Judgment

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

   movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” 2 Fed. R. Civ. P. 56(a); see also Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

   relevant substantive law, it is essential to proper disposition of the claim. Wright v.

   Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “genuine” if

   the evidence is such that it might lead a reasonable trier of fact to return a verdict for the

   nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

          In analyzing a motion for summary judgment, a court must view the evidence and

   all reasonable inferences therefrom in the light most favorable to the nonmoving party.

   Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Matsushita

   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In addition, the

   Court must resolve factual ambiguities against the moving party, thus favoring the right

   to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).




          2
           Because Plaintiff proceeds pro se, the Court liberally construes his pleadings. See
   Haines v. Kerner, 404 U.S. 519, 520–21 (1972).


                                                  3
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 4 of 13




                                        II. BACKGROUND

   A.     Factual Allegations 3

          In May 2016, Plaintiff—an African American male from Morocco—contacted

   Dr. Cassano, the Associate Chair in the University’s Department of Atmospheric and

   Oceanic Sciences (“ATOC”) who was in charge of hiring lecturers, to inquire whether

   there were any available teaching positions. (ECF No. 80 at 4, ¶ 1; ECF No. 93 at 1–2.)

   Dr. Cassano informed Plaintiff that there were two open teaching positions for the fall

   2016 semester, ATOC 1050 and ATOC 1060. (Id. ¶ 2.) After interviewing six

   candidates, Dr. Cassano hired Plaintiff to teach ATOC 1050. (ECF No. 80-5 at 1, ¶ 6.)

   The ATOC Chair, Dr. Randall, approved Dr. Cassano’s decision, and the University

   hired Plaintiff as a part-time lecturer for the fall 2016 semester in July 2016. (ECF No.

   80 at 4, ¶¶ 3–5.)

          On July 27, 2016, Dr. Melissa Nigro, the coordinator of the Learning Assistant

   program, informed Plaintiff that he would have four Learning Assistants, undergraduate

   students who assist in large-enrollment science courses. (Id. ¶ 6.) However, after the

   semester began, one or more of the Learning Assistants approached Dr. Nigro with

   concerns that Plaintiff had not engaged them in class as expected. (Id. ¶ 7.) When

   Dr. Nigro contacted Plaintiff to ask various questions regarding his use of the Learning

   Assistants, Plaintiff asked Dr. Nigro whether she was “trying to micromanage [his]



          3
            The following factual summary is based on the parties’ briefs on the Motion and
   documents submitted in support thereof. These facts are undisputed unless attributed to a party
   or source. All citations to docketed materials are to the page number in the CM/ECF header,
   which sometimes differs from a document’s internal pagination.

                                                 4
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 5 of 13




   teaching” and informed her that he did not “see any reason for all the questions” that

   she asked. (ECF No. 80-8 at 1; ECF No. 80-9 at 1.)

          Over the course of the semester, students in Plaintiff’s class and at least one

   Learning Assistant approached Dr. Nigro and Dr. Randall with concerns about Plaintiff’s

   class. (ECF No. 80 at 5, ¶ 9; ECF No. 80-5 at 1–2, ¶¶ 7–8, 13; ECF No. 80-10; ECF

   No. 80-13; ECF No. 80-14.) On September 1, 2016, Dr. Randall met with Plaintiff

   regarding the concerns raised about his class. (Id. ¶ 11.) She also attended Plaintiff’s

   class and wrote a peer review. (Id.)

          On October 10, 2016, Dr. Randall e-mailed Dr. Nigro and Dr. Cassano and

   informed them that she had received another complaint from a student who felt that

   Plaintiff was “hard to approach and [has] not provided the necessary help.” (ECF No.

   80-14 at 1–2.) Dr. Nigro informed Dr. Randall that the Learning Assistants “have also

   had a difficult time approaching [Plaintiff] with concerns about the class.” (Id. at 1.)

   Dr. Cassano responded to Dr. Randall’s e-mail, stating that he was “sorry to hear that

   problems with [Plaintiff] are continuing” and that he “will plan to not hire him for any

   future lecturer positions in ATOC.” (ECF No. 80-15 at 1.) Dr. Randall agreed that they

   should not hire Plaintiff again. She clarified, however, that “I was not trying to criticize

   the decision to hire [Plaintiff], with which I agreed; there was no reason to suspect that

   we’d be encountering these types of problems.” (Id.)

          On October 27, 2016, Dr. Cassano hired Guiliana Turi to teach ATOC 1050 for

   the 2017 spring semester. (Id. ¶ 26.)




                                                 5
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 6 of 13




          On November 9, 2016, Plaintiff e-mailed Dr. Randall to inquire whether there

   were any teaching vacancies for the next school year. (Id. ¶ 20.) Dr. Randall informed

   Plaintiff that “[w]e are not looking for any lecturers at the current time” but thanked him

   for his interest. (Id. ¶ 21.) Plaintiff’s contract to teach ATOC 1050 ended in December

   2016. (Id. ¶ 22.)

                                         III. ANALYSIS

          Although Plaintiff did not file timely Objections to the Recommendation, the Court

   will review the Recommendation de novo. After conducting a de novo review, the Court

   concludes that Magistrate Judge Crews’s analysis of the issues was thorough, and his

   conclusions were correct.

          Plaintiff claims that Defendants did not hire him because of his race and national

   origin and has asserted claims under Title VII and 42 U.S.C. § 1983. (ECF No. 13

   ¶¶ 123–31, 138–45.) Defendants moved for summary judgment on both claims,

   arguing: (1) Plaintiff had not established his prima facie claims of discrimination under

   Title VII and § 1983; and (2) that the University had valid, non-discriminatory reasons for

   deciding not to rehire Plaintiff that are not pretextual. (ECF No. 80.)

          “In racial discrimination suits, the elements of a plaintiff’s case are the same

   whether that case is brought under §§ 1981 or 1983 or Title VII.” Carney v. City & Cnty.

   of Denver, 534 F.3d 1269, 1273 (10th Cir. 2008). “To make out a prima facie case of

   discrimination, [Plaintiff] must demonstrate (1) membership in a protected class, (2)

   adverse employment action, and (3) disparate treatment among similarly situated




                                                6
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 7 of 13




   employees.” Id. To prevail, a plaintiff must establish discrimination through either direct

   or indirect evidence. Id.

          Where, as here, Plaintiff offers no direct evidence of discrimination, the burden-

   shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) applies

   to Plaintiff’s claims. Under this framework,

                 the plaintiff ‘must carry the initial burden under the statute of
                 establishing a prima facie case of racial discrimination.’
                 Once the plaintiff has established a prima facie case, ‘[t]he
                 burden then must shift to the employer to articulate some
                 legitimate, nondiscriminatory reason’ for its employment
                 action. If the defendant makes this showing, the plaintiff
                 must then show that the defendant’s justification is
                 pretextual.

   Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1226 (10th Cir. 2000) (quoting

   McDonnell Douglas, 411 U.S. at 802). To establish a genuine issue of material fact as

   to pretext, a plaintiff must demonstrate that a defendant’s “proffered non-discriminatory

   reason is unworthy of belief.” Pinkerton v. Colo. Dep’t of Transp., 563 F.3d 1052, 1065

   (10th Cir. 2009) (quoting Randle v. City of Aurora, 69 F.3d 441, 451 (10th Cir. 1995)). A

   plaintiff can meet this standard by producing evidence of “weaknesses, implausibilities,

   inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate

   reasons for its action that a reasonable factfinder could rationally find them unworthy of

   credence and hence infer that the employer did not act for the asserted non-

   discriminatory reasons.” Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193,

   1203 (10th Cir. 2006). “The relevant inquiry is not whether the employer’s proffered

   reasons were wise, fair or correct, but whether it honestly believed those reasons and

   acted in good faith upon those beliefs.” Rivera v. City & Cnty. of Denver, 365 F.3d 912,

                                                  7
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 8 of 13




   924–25 (10th Cir. 2004) (internal quotations, citations, and alterations omitted). “An

   articulated motivating reason is not converted into pretext merely because, with the

   benefit of hindsight, it turned out to be poor business judgment. The test is good faith

   belief.” McKnight v. Kimberly Clark Corp., 149 F.3d 1125, 1129 (10th Cir. 1998)

   (internal citation omitted).

          Judge Crews determined that he did not need to determine whether Plaintiff

   established a prima facie case of its failure to hire claims under either Title VII or § 1983

   because he determined that Plaintiff “has not made a showing of pretext” under the

   McDonnell Douglas framework. (ECF No. 93 at 5.) Specifically, he determined that

   “Defendants claim their legitimate, non-discriminatory reason for not hiring [Plaintiff] was

   the unusually high number of complaints regarding his performance” and that Plaintiff

   “has offered no competent evidence suggesting this reason is pretextual.” (Id.)

          Plaintiff objects to Judge Crews’s analysis on two grounds, asserting that Judge

   Crews: (1) did not apply the proper standard in analyzing Plaintiff’s claims; and (2) did

   not properly consider Plaintiff’s evidence of pretext. (ECF No. 94 at 3–6.)

   A.     Applicable Standard

          Plaintiff tardily objects to Judge Crews’s analysis of pretext, asserting that

   “Plaintiff is not required to show that a stated reason [for Defendants’ decision to not

   rehire Plaintiff] is false or present evidence that contradicts Defendants’ reasons.” (ECF

   No. 94 at 5.) Instead, according to Plaintiff, “Defendants needed to show to the Court

   that no reasonable fact-finder can conclude that their reason is nothing [sic] but a

   pretext.” (Id. at 6.)


                                                 8
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 9 of 13




          If imposed, Plaintiff’s standard would effectively require Defendants to prove a

   negative, i.e., requiring Defendants to disprove that their decision to not rehire Plaintiff

   was based on anything other than the student complaints. This is not the standard set

   forth under the McDonnell Douglas framework.

          As stated above, after a plaintiff establishes a prima facie case of racial

   discrimination, “the burden then must shift to the employer to articulate some legitimate,

   nondiscriminatory reason for its employment action.” Kendrick, 220 F.3d at 1226.

   Here, the University has satisfied this step by explaining that Plaintiff was not rehired

   based on the number of complaints that Defendants received regarding Plaintiff’s

   teaching. Because Defendants have made this showing, the burden shifts back to the

   plaintiff to “show that the defendant’s justification is pretextual.” Id. Plaintiff may satisfy

   his burden by “advanc[ing] evidence upon which a factfinder could conclude that the

   [Defendants’] allegedly nondiscriminatory reasons for the employment decisions are

   pretextual.” Reinhardt v. Albuquerque Pub. Sch. Bd. of Educ., 595 F.3d 1126, 1134

   (10th Cir. 2010).

   B.     Whether Plaintiff Has Shown Defendants’ Justification is Pretextual

          Plaintiff objects to Judge Crews’s determination that Plaintiff has offered no

   competent evidence suggesting Defendants’ non-discriminatory reason for not hiring

   Plaintiff was pretextual, arguing that Judge Crews failed to consider key evidence.

   (ECF No. 94 at 3–4.) Plaintiff cites Dr. Randall and Dr. Cassano’s peer reviews of

   Plaintiff’s class, as well as a conversation in which Dr. Cassano informed Plaintiff that

   he was happy with the decision to have hired him. (Id.) Based on this evidence,


                                                  9
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 10 of 13




   Plaintiff argues that there is a genuine dispute regarding whether Plaintiff’s “supposed

   ‘poor performance’ is the actual reason for their adverse action or a mere pretext.” (Id.

   at 4.)

            In response, Defendants argue that “[r]eview of these reports and the undisputed

   evidence . . . shows that there is no inconsistency” between the peer reviews and

   Defendants’ reason for not rehiring Plaintiff. (ECF No. 96 at 3.) They point out that Dr.

   Randall’s affidavit explains that Defendants’ primary concern regarding Plaintiff was the

   “number of complaints Dr. Randall received about him from the students and the

   Learning Assistants.” (Id.) According to Defendants, Dr. Randall and Dr. Cassano’s

   peer reviews mention some of the same concerns that were communicated by the

   students, including the slow class pace, students leaving early, and the lack of use of

   “clickers” and creation of opportunities for in-class discussion. (Id.)

            At best, the peer reviews demonstrate that Dr. Randall and Dr. Cassano gave

   Plaintiff modestly positive reviews after observing his class on September 1, 2016 and

   November 3, 2016, respectively, which note Plaintiff’s teaching strengths and

   weaknesses. 4 (See ECF Nos. 22-1, 22-2.) However, as Dr. Randall noted after her

   peer review, she was “not able to observe any one-on-one interactions, which is where

   [Plaintiff] has had trouble in the past,” and her peer review does not discuss the

   Learning Assistant sessions. (ECF No. 80-12.)



            4
            The Court notes that Dr. Cassano’s November 2016 peer review occurred after he
   stated that he was not planning to rehire Plaintiff for future teaching positions. (See ECF No.
   80-15.)


                                                  10
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 11 of 13




          Moreover, these peer reviews do not contradict the fact that Dr. Randall received

   numerous complaints from students and at least one Learning Assistant. 5 (See ECF

   Nos. 80-5, 80-8, 80-10, 80-13, 80-14, 80-15.) Nor does it contradict Dr. Randall’s

   unrebutted assertion that “[b]ased on [her] experience as [ATOC] Chair, it was unusual

   to have this many concerns brought up about the same lecturer during a single

   semester.” 6 (ECF No. 80-5 at 2, ¶ 14.) As such, the peer reviews neither demonstrate

   “weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions” in

   Defendants’ explanation that the University did not rehire Plaintiff based on the student

   complaints, nor create an inference that “the employer did not act for the asserted non-

   discriminatory reasons.” Argo, 452 F.3d at 1203. This is particularly true where

   Dr. Cassano wrote that he would “plan to not hire [Plaintiff] for any future lecturer

   positions in ATOC” in response to Dr. Randall’s e-mail informing him that she had

   received additional student complaints regarding Plaintiff. (ECF No. 80-15.)

          Moreover, it is significant that Dr. Cassano made both the decision in July 2016

   to hire Plaintiff for the fall 2016 semester and the subsequent decision in October 2016




          5
            Likewise, the fact that Dr. Cassano told Plaintiff on November 16, 2016 that he enjoyed
   his class and was happy with the decision to have hired him for one semester does not
   contradict the explanation that he decided not to rehire Plaintiff for future semesters based on
   the high number of student complaints.
          6
           Plaintiff has denied this assertion. (ECF No. 85 at 3.) However, he provides no
   evidence that contradicts Dr. Randall’s assertion.


                                                 11
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 12 of 13




   to not rehire Plaintiff for future available teaching positions. 7 (ECF No. 80-5 at 1, ¶ 6,

   ECF No. 80-15 at 1.) In cases like this one, where “the employee was hired and [not

   rehired] by the same person within a relatively short time span,” there is a “a

   strong inference that the employer’s stated reason for acting against the employee is

   not pretextual.” Antonio v. Sygma Network, Inc., 458 F.3d 1177, 1183 (10th Cir. 2006)

   (finding that where “[m]ost of the same individuals . . . who decided to terminate

   [plaintiff] for job abandonment had also hired her twice, fully aware of her race and

   national origin[,] [i]t makes little sense to decide that these individuals terminated

   [plaintiff] roughly ten months later because of her race and/or national origin]”).

          Because Plaintiff has failed to provide the Court with evidence which at a

   minimum establishes a genuine issue of disputed fact as to whether Defendants’

   decision to not rehire Plaintiff after receiving numerous student complaints was a pretext

   for racial discrimination, Defendants are entitled to summary judgment on Plaintiff’s Title

   VII and § 1983 claims.

                                         IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS that:

   1.     Plaintiff’s “Objections to Recommendation RE: Motion for Summary Judgment

          [#93]” (ECF No. 94) are OVERRULED;



          7
              Plaintiff also argues that Judge Crews did not consider the various explanations that
   Defendants told Plaintiff when he previously applied for teaching positions. (ECF No. 94 at 4–
   5.) However, the mere existence of differing explanations for Defendants’ decision not to hire
   Plaintiff for prior teaching opportunities do not demonstrate that Defendants’ decision not to
   rehire Plaintiff in 2017 was a pretext for racial discrimination. After all, Defendants did hire
   Plaintiff for the fall 2016 semester, and they have provided evidence demonstrating their

                                                  12
Case 1:18-cv-02514-WJM-SKC Document 97 Filed 02/23/21 USDC Colorado Page 13 of 13




   2.     Judge Crew’s Recommendation Re: Motion for Summary Judgment [#83] (ECF

          No. 93) is ADOPTED IN ITS ENTIRETY;

   3.     Defendants’ Motion for Summary Judgment (ECF No. 80) is GRANTED;

   4.     Plaintiff’s claims are dismissed with prejudice;

   5.     Judgment shall enter in favor of Defendants and against Plaintiff, and each party

          shall bear his or their costs;

   6.     The Clerk shall terminate this action.


          Dated this 23rd day of February, 2021.
                                                        BY THE COURT:



                                                        ______________________
                                                        William J. Martinez
                                                        United States District Judge




   decision to not rehire Plaintiff for future teaching positions was made in response to student
   complaints. (See ECF No. 80-15.)

                                                   13
